Citation Nr: 1019674	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for status post 
spontaneous pneumothoraces with successful thoracoscopic 
blebectomy (a lung disability).


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to April 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In his July 2007 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the Veteran in March 2010, the RO 
informed the Veteran of a Board hearing scheduled in April 
2010.  He failed to appear.  Accordingly, the hearing request 
is considered to have been withdrawn.  See 38 C.F.R. § 20.702 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran underwent a VA examination in February 2007.  
There, a pulmonary function test was conducted.  Results 
included the Veteran's Forced Expiratory Volume in one second 
(FEV-1) and the ratio of FEV-1/Forced Vital Capacity (FVC).  
However, another criteria of the Diagnostic Code under which 
the Veteran was rated for his lung disability includes the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)).  See 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  This value was not recorded in the 
February 2007 VA examination.  As such, the Board finds that 
the examination is incomplete and inadequate for rating 
purposes.  

Upon remand, the examination of the Veteran's lungs should 
include a complete pulmonary function test, including FEV-1 
and the ratio of FEV-1/FVC, and DLCO (SB).

In addition, the Veteran was last afforded a VA examination 
in February 2007.  As over two years has elapsed since his 
last examination, the Board finds that the appeal should also 
be remanded for this reason.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (finding a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his lung 
disability, including any resulting 
scars, under the applicable rating 
criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6843 and 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 
(2009).  Conduct all testing and 
evaluation needed to make this 
determination.  More specifically, a 
complete pulmonary function test should 
be conducted.  

The claims file, along with a full copy 
of this remand, must be made available 
to the examiner for a review of the 
Veteran's pertinent medical history.  
The examiner should indicate his or her 
review of the claims file in the 
examination report.

The examiner should also comment (if 
possible, but not required) on the 
Veteran's current level of social and 
occupational impairment due to his lung 
disability (if any), including the 
impact it has on his ability to work.  
Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  The rationale of 
all opinions provided should be 
discussed.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


